Citation Nr: 0910538	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  08-13 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from October 1943 to March 
1946.  He died in April 2005.  The appellant is his surviving 
spouse.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The appellant testified in support of this claim during a 
Board videoconference hearing held before the undersigned 
Acting Veterans Law Judge in July 2008.

The Board observes that, in a December 2005 rating decision, 
the RO denied the appellant's claim of service connection for 
the cause of the Veteran's death.  This decision was not 
appealed and became final.  See 38 U.S.C.A. § 7104 (West 
2002).  

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for the cause of the Veteran's death is as 
stated on the title page.  Regardless of the RO's actions, 
the Board must make its own determination as to whether new 
and material evidence has been received to reopen this claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In July 2008, the Board granted the appellant's motion to 
advance this case on the docket pursuant to 38 C.F.R. 
§ 20.900(c) and 38 U.S.C.A. § 7107(a)(2).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2008).

As will be explained below, although new and material 
evidence has been received to reopen the appellant's claim of 
service connection for the cause of the Veteran's death, this 
claim must be REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for additional development.  
VA will notify the appellant if further action is required on 
her part.


FINDINGS OF FACT

1.  In a rating decision dated December 2005, the RO denied 
the appellant's claim of entitlement to service connection 
for the cause of the Veteran's death.

2.  The RO notified the appellant of the December 2005 rating 
decision and of her appellate rights with regard to the 
decision, but the appellant did not timely appeal the 
decision.

3.  New and material evidence has been received since 
December 2005 in support of the appellant's claim of service 
connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The December 2005 rating decision, in which the RO denied 
the appellant's claim of entitlement to service connection 
for the cause of the Veteran's death, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for the cause of 
the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO previously denied the appellant's claim of entitlement 
to service connection for the cause of the Veteran's death in 
a rating decision dated in December 2005.  The RO denied the 
claim on the basis that there was no evidence of record 
linking the Veteran's naval service to his cause of death.  
In deciding the claim, the RO considered the Veteran's death 
certificate, written statements, hearing testimony, service 
treatment and personnel records and post-service VA and 
private treatment records, VA examination reports, written 
statements of the appellant and acquaintances, and copies of 
letters the Veteran and a family friend wrote during service.    

The RO notified the appellant of the December 2005 rating 
decision and of her appellate rights with regard to the 
decision, but the appellant did not appeal it to the Board in 
a timely rather.  Rather, she endeavored to initiate an 
appeal of the decision in February 2007, by submitting a 
written statement disagreeing with the decision.  Given the 
untimeliness of the disagreement, the December 2005 rating 
decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

The document the appellant submitted to initiate an appeal of 
the December 2005 rating decision and which was received in 
February 2007 may be construed as a claim to reopen the 
previously denied claim of entitlement to service connection 
for the cause of the Veteran's death.  A claim that is the 
subject of a prior final denial may be reopened if new and 
material evidence is received with respect to that claim.  
Once a claim is reopened, the adjudicator must review it on a 
de novo basis, with consideration given to all of the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2008)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of an appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

With respect to the appellant's request to reopen a 
previously denied service connection claim for the cause of 
the Veteran's death, the evidence that has been associated 
with the claims file since the RO's December 2005 rating 
decision includes the appellant's written statements and 
hearing testimony, the Veteran's private treatment records 
and written statements, a written statement of a fellow 
Veteran, articles on asbestosis, copies of letters the 
Veteran wrote during service, and opinions of VA and private 
physicians.  With the exception of the Veteran's written 
statements and letters, this evidence is new.  It was not 
previously submitted to agency decisionmakers and is neither 
cumulative, nor redundant of the evidence of record at the 
time of the last prior final denial.  This evidence is also 
material because, by itself or when considered with the 
evidence previously of record, it relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for the cause of the Veteran's death and raises a 
reasonable possibility of substantiating that claim.  
Specifically, the opinion of the private physician, T.D.C., 
M.D, links one of the Veteran's service-connected 
disabilities to his cause of death.  The lack of such 
evidence formed the basis of the RO's previous denial of the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death.  In summary, as new and 
material evidence has been received, the claim of service 
connection for the cause of the Veteran's death is reopened.

Although the Board has determined that new and material 
evidence has been received to reopen the appellant's claim of 
service connection for the cause of the Veteran's death, it 
may not adjudicate this claim on the merits because, as will 
be explained below, the appellant has requested remand of 
this claim to the RO for review of additional relevant 
evidence submitted in February 2009.  

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for the cause of the 
Veteran's death is reopened; to this extent only, the appeal 
is granted.  


REMAND

The appellant contends that the causes of the Veteran's death 
are related to active service.  

In March 2009, the appellant submitted additional evidence 
directly to the Board, which is pertinent to her claim.  She 
did not include, however, a written waiver of RO 
consideration when submitting this evidence and specifically 
requested remand for RO review.
 
Accordingly, this case is REMANDED for the following action:

Readjudicate the appellant's claim of 
service connection for the cause of the 
Veteran's death based on all of the 
evidence of record, including the evidence 
she submitted directly to the Board in 
March 2009.  If the benefits sought on 
appeal remain denied, the appellant should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


